IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT
                       _____________________

                            No. 01-60793
                       _____________________


LINDA NICHOLS; TANYATAMEIKA JACKSON;
BENNIE SMITH; VICKI MCNEIL,

                                           Plaintiffs - Appellees,

                               versus

CITY OF CANTON, MISSISSIPPI; ET AL.,

                                                          Defendants,

CITY OF CANTON, MISSISSIPPI,

                                               Defendant - Appellant.

_________________________________________________________________

           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No.3:00-CV-110-LN
_________________________________________________________________
                          March 18, 2003

Before REAVLEY, JOLLY, and JONES, Circuit Judges.

PER CURIAM:*

     After consideration of the briefs, the oral arguments, and

the record in this case and, in particular, after having reviewed

National Railroad Passenger Corp. v. Morgan, 536 U.S. 101 (2002),

we are convinced that the plaintiffs’ claims were not time-barred

and that the jury’s finding of liability in this case should not


     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
be disturbed.   We agree with the appellants that in some

instances the district court allowed unfairly prejudicial

evidence against the city into the record.   We have thoroughly

considered these evidentiary errors and have concluded that they

were harmless in the light of the overwhelming relevant evidence

that supports the verdict.    Finally, given the egregious nature

of the conduct of Canton Police Chief Milton Luckett and the

severe and pervasive hostile work environment that his actions

created, we are slightly surprised that the amount of the damage

awards was no greater – the surprisingly low amount perhaps

attributable to the skill of the city’s attorneys.   Nevertheless,

based on our somewhat-varying precedents upholding damage awards,

we cannot say that the jury’s award of damages was unreasonable.

Consequently, the jury verdict and the judgment of the district

court are, in all respects,

                                                            AFFIRMED.